     Case 2:20-cv-00020-WBS-DMC Document 9 Filed 06/19/20 Page 1 of 9

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN JACKIE GOMEZ,                                 No. 2:20-CV-0020-DMC-P
12                       Plaintiff,
13            v.                                         ORDER
14    YEHUDA FERRIS, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is plaintiff’s complaint (ECF No. 1).

19                  The Court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

21   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

24   the Federal Rules of Civil Procedure require that complaints contain a “short and plain statement

25   of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This means

26   that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d 1172,

27   1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
     Case 2:20-cv-00020-WBS-DMC Document 9 Filed 06/19/20 Page 2 of 9

 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because plaintiff must allege

 2   with at least some degree of particularity overt acts by specific defendants which support the

 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 4   impossible for the Court to conduct the screening required by law when the allegations are vague

 5   and conclusory.

 6

 7                                  I. PLAINTIFF’S ALLEGATIONS

 8                  Plaintiff names four defendants: (1) Yehuda Ferris, (2) Wayne West, (3) K.

 9   Peterson, and (4) Laura Eldridge. Plaintiff alleges that defendants refused to provide him with a

10   kosher diet in accordance with his religious beliefs, violating his First Amendment rights.

11                  Plaintiff, a prisoner at California Health Care Facility in Stockton, California,

12   applied to join the kosher diet program. On May 21, 2019, defendant Ferris, a rabbi, briefly

13   interviewed plaintiff regarding his eligibility for the kosher diet program. Plaintiff states the

14   interview lasted no longer than five minutes, and he believes defendant Ferris treated him in an

15   unreasonably cynical manner. Instead of approving plaintiff, defendant Ferris referred his

16   application to the religious review committee for determination.

17                  On July 2, 2019, defendant Peterson, the chairperson of the religious review

18   committee, conducted a private meeting where he decided to deny plaintiff’s application.

19   Plaintiff was excluded from attending the meeting and learned of defendant Peterson’s decision

20   by correspondence he received on July 15, 2019. Plaintiff states that the reasons given in the July
21   15 letter for denying plaintiff’s application were vague and he subsequently filed an appeal.

22                  On August 6, 2019, defendant West interviewed plaintiff regarding his rejected

23   application. Plaintiff told defendant West that he was previously part of the kosher diet program

24   and that he did not understand why defendant Ferris had not approved his application. Plaintiff

25   claims that defendant West also behaved unfairly towards him by giving plaintiff vague reasons

26   as to why his application was denied.
27   ///

28   ///
                                                        2
     Case 2:20-cv-00020-WBS-DMC Document 9 Filed 06/19/20 Page 3 of 9

 1                  Finally, plaintiff claims that defendant Eldridge improperly rejected plaintiff’s

 2   second level appeal by ignoring documents from 2009 and 2010, which demonstrate that plaintiff

 3   was part of a kosher diet program.

 4

 5                                            II. DISCUSSION

 6                  It is unclear from the complaint which specific claims plaintiff raises against each

 7   individual defendant. Plaintiff appears to allege that all defendants denied him the opportunity to

 8   abide by his faith’s diet, violating plaintiff’s First Amendment rights. However, his factual

 9   allegations focus on the potential mishandling of his kosher-diet application rather than an

10   outright deprivation of a religious liberty.

11          A.      Free Exercise of Religion

12                  Plaintiff’s complaint fails to establish a cognizable free exercise claim under the

13   First Amendment or applicable federal statutes.

14                  The United States Supreme Court has held that prisoners retain their First

15   Amendment rights, including the right to free exercise of religion. See O'Lone v. Estate of

16   Shabazz, 482 U.S. 342, 348 (1987); see also Pell v. Procunier, 417 U.S. 817, 822 (1974). Thus,

17   for example, prisoners have a right to be provided with food sufficient to sustain them in good

18   health and which satisfies the dietary laws of their religion. See McElyea v. Babbit, 833 F.2d

19   196, 198 (9th Cir. 1987). In addition, prison officials are required to provide prisoners facilities

20   where they can worship and access to clergy or spiritual leaders. See Glittlemacker v. Prasse, 428
21   F.2d 1, 4 (3rd Cir. 1970). Officials are not, however, required to supply clergy at state expense.

22   See id. Prisoners also must be given a “reasonable opportunity” to pursue their faith comparable

23   to that afforded fellow prisoners who adhere to conventional religious precepts. See Cruz v. Beto,

24   405 U.S. 319, 322 (1972).

25                  However, the court has also recognized that limitations on a prisoner’s free

26   exercise rights arise from both the fact of incarceration and valid penological objectives. See
27   McElyea, 833 F.2d at 197. For instance, under the First Amendment, the penological interest in a

28   simplified food service has been held sufficient to allow a prison to provide orthodox Jewish
                                                        3
     Case 2:20-cv-00020-WBS-DMC Document 9 Filed 06/19/20 Page 4 of 9

 1   prisoners with a pork-free diet instead of a completely kosher diet. See Ward v. Walsh, 1 F.3d

 2   873, 877-79 (9th Cir. 1993). Similarly, prison officials have a legitimate penological interest in

 3   getting prisoners to their work and educational assignments. See Mayweathers v. Newland, 258

 4   F.3d 930, 38 (9th Cir. 2001) (analyzing Muslim prisoners’ First Amendment challenge to prison

 5   work rule).

 6                  While free exercise of religion claims originally arose under the First Amendment,

 7   Congress has enacted various statutes in an effort to provide prisoners with heightened religious

 8   protection. See Warsoldier v. Woodford, 418 F.3d 989, 994 (9th Cir. 2005). Prior to these

 9   congressional efforts, prison free exercise claims were analyzed under the “reasonableness test”

10   set forth in Turner v. Safley, 482 U.S. 78, 89-91 (1987); see e.g. O’Lone, 382 U.S. at 349. The

11   first effort to provide heightened protection was the Religious Freedom Restoration Act (RFRA)

12   of 1993. However, the Supreme Court invalidated that act and restored the “reasonableness test.”

13   See City of Boerne v. P.F. Flores, 521 U.S. 507 (1997); see also Freeman v. Arpaio, 125 F.3d

14   732, 736 (9th Cir. 1997) (recognizing that the United States Supreme Court’s decision in City of

15   Boerne invalidated RFRA and restored the “reasonableness test” as the applicable standard in free

16   exercise challenges brought by prisoners).

17                  Congress then enacted the Religious Land Use and Institutionalized Persons Act

18   (RLUIPA) in 2000 “in response to the constitutional flaws with RFRA identified in City of

19   Boerne.” Guru Nanak Sikh Soc. of Yuba City v. County of Sutter, 456 F.3d 978, 985 (9th Cir.

20   2006). Under RLUIPA, prison officials are prohibited from imposing “substantial burdens” on
21   religious exercise unless there exists a compelling governmental interest and the burden is the

22   least restrictive means of satisfying that interest. See id. at 986. RLUIPA has been upheld by the

23   Supreme Court, which held that RLUIPA’s “institutionalized-persons provision was compatible

24   with the Court’s Establishment Clause jurisprudence and concluded that RLUIPA ‘alleviates

25   exceptional government-created burdens on private religious exercise.’” Warsoldier, 418 F.3d at

26   994 (quoting Cutter v. Wilkinson, 125 S. Ct. 2113, 2117 (2005)). Congress achieved this goal by
27   replacing the “reasonableness test” articulated in Turner with the “compelling government

28   interest” test codified in RLUIPA at 42 U.S.C. § 2000cc-1(a). See id.
                                                       4
     Case 2:20-cv-00020-WBS-DMC Document 9 Filed 06/19/20 Page 5 of 9

 1                   Under both the First Amendment and RLUIPA, the prisoner bears the initial

 2   burden of establishing that the defendants substantially burdened the practice of his religion by

 3   preventing him from engaging in conduct mandated by his faith. See Freeman v. Arpaio,125 F.3d

 4   732, 736 (9th Cir. 1997) (analyzing claim under First Amendment); see also Warsoldier, 418 F.3d

 5   at 994-95 (analyzing claim under RLUIPA). While RLUIPA does not define what constitutes a

 6   “substantial burden,” pre-RLUIPA cases are instructive. See id. at 995 (discussing cases defining

 7   “substantial burden” in the First Amendment context). To show a substantial burden on the

 8   practice of religion, the prisoner must demonstrate that prison officials’ conduct “burdens the

 9   adherent’s practice of his or her religion by pressuring him or her to commit an act forbidden by

10   the religion or by preventing him or her from engaging in conduct or having a religious

11   experience which the faith mandates.” Graham v. Commissioner, 822 F.2d 844, 850-51 (9th Cir.

12   1987). The burden must be more than a mere inconvenience. See id. at 851. In the context of

13   claims based on religious diets, a plaintiff must prove that prison officials refused to provide a

14   diet which satisfies his religious dietary laws or that the available prison menu prevented him

15   from adhering to the religious dietary laws mandated by his faith. See Bryant v. Gomez, 46 F.3d

16   948, 949 (9th Cir. 1995).

17                   Under the First Amendment “reasonableness test,” where the prisoner shows a

18   substantial burden the prison regulation or restriction at issue is nonetheless valid if it is

19   reasonably related to a legitimate penological interest. See Shakur v. Schriro, 514 F.3d 878, 884

20   (9th Cir. 2008) (citing Turner, 482 U.S. at 89). In applying this test, the court must weigh four
21   factors: (1) whether there is a rational connection between the regulation or restriction and the

22   government interest put forward to justify it; (2) whether there are available alternative means of

23   exercising the right; (3) whether accommodation of the asserted religious right will have a

24   detrimental impact on prison guards, other prisoners, or the allocation of limited prison resources;

25   and (4) whether there exist ready alternatives to the regulation or restriction. See id.; see also

26   Allen v. Toombs, 827 F.2d 563, 567 (9th Cir. 1987).
27   ///

28   ///
                                                          5
     Case 2:20-cv-00020-WBS-DMC Document 9 Filed 06/19/20 Page 6 of 9

 1                  Under RLUIPA, the government is required to “meet the much stricter burden of

 2   showing that the burden it imposes on religious exercise is ‘in furtherance of a compelling

 3   government interest; and is the least restrictive means of furthering that compelling governmental

 4   interest.’” Green v. Solano County Jail, 513 F.3d 992, 986, 989 (9th Cir. 2008) (citing 42 U.S.C.

 5   § 2000cc-1(a)(1)-(2) and 2(b)); see also Warsoldier, 418 F.3d at 994-95. Prison security is an

 6   example of a compelling governmental interest. See Green, 513 F.3d at 989 (citing Cutter, 125 S.

 7   Ct. at 2113 n.13). In establishing that the regulation or restriction is the least restrictive means to

 8   achieve a compelling governmental interest, prison officials must show that they actually

 9   considered and rejected the efficacy of less restrictive means before adopting the challenged

10   practice. See Green, 513 F.3d at 989 (citing Warsoldier, 418 F.3d at 999).

11                  Contrary to plaintiff’s claim, prison officials provide kosher meals, but the meals

12   are based upon approval of eligibility. The initial interview by a rabbi aligns with the rule that a

13   prisoner is constitutionally protected in exercising a religious mandate when the prisoner’s belief

14   is both sincerely held and rooted in religious faith. See Shakur, 514 F.3d at 884-85. Here, the

15   Third-Level Appeal Decision, attached to plaintiff’s complaint1, reflects the following:

16   “According to Rabbi Ferris and the RRC, the appellant did not meet the criteria for inclusion into

17   the Jewish Kosher Diet Program as his answers about Judaism did not convince the committee

18   that the appellant was knowledgeable enough or did not meet the requirements for inclusion into

19   the kosher diet program.” ECF No. 1 at 9-10. Furthermore, plaintiff was able to reapply to the

20   kosher diet program in January 2020 after further consultation with the rabbi. See id. Here, the
21   facts alleged show that plaintiff was denied a kosher diet because he was not eligible for the

22   program. As such, plaintiff’s allegations fail to meet either of the standards outlined above to

23   establish a constitutional or statutory violation with respect to denial of a kosher diet.

24   ///

25   ///

26
            1
                     At the pleading stage, the Court generally may not consider materials outside the
27   complaint. See Cooper v. Pickett, 137 F.3d 616, 622 (9th Cir. 1998); Branch v. Tunnell, 14 F.3d
     449, 453 (9th Cir. 1994). The Court may, however, consider documents whose contents are
28   alleged in or attached to the complaint and whose authenticity no party questions. See id. at 454.
                                                        6
     Case 2:20-cv-00020-WBS-DMC Document 9 Filed 06/19/20 Page 7 of 9

 1           B.     Prisoner Grievances

 2                  Despite plaintiff’s disagreement with defendants’ rejection of his application

 3   throughout the appeals process, prisoners have no stand-alone due process rights related to the

 4   administrative grievance process. See Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988); see

 5   also Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (holding that there is no liberty interest

 6   entitling prisoners to a specific grievance process).

 7                  Because there is no right to any particular grievance process, it is impossible for

 8   due process to have been violated by ignoring or failing to properly process grievances.

 9   Numerous district courts in this circuit have reached the same conclusion. See Smith v. Calderon,

10   1999 WL 1051947 (N.D. Cal 1999) (finding that failure to properly process grievances did not

11   violate any constitutional right); Cage v. Cambra, 1996 WL 506863 (N.D. Cal. 1996) (concluding

12   that prison officials’ failure to properly process and address grievances does not support

13   constitutional claim); James v. U.S. Marshal’s Service, 1995 WL 29580 (N.D. Cal. 1995)

14   (dismissing complaint without leave to amend because failure to process a grievance did not

15   implicate a protected liberty interest); Murray v. Marshall, 1994 WL 245967 (N.D. Cal. 1994)

16   (concluding that prisoner’s claim that grievance process failed to function properly failed to state

17   a claim under § 1983). Prisoners do, however, retain a First Amendment right to petition the

18   government through the prison grievance process. See Bradley v. Hall, 64 F.3d 1276, 1279 (9th

19   Cir. 1995). Therefore, interference with the grievance process may, in certain circumstances,

20   implicate the First Amendment.
21                  If plaintiff’s claims stem solely from the appeals process’ failure to grant him

22   acceptance into the kosher-diet program, then he fails to state a claim under § 1983. Plaintiff

23   complains that he received vague justification for denying his application, and that suggests

24   defendants rejected his application arbitrarily. However, the facts alleged in plaintiff’s own

25   complaint show that plaintiff’s application was denied based on the expertise of a rabbi. ECF 1 at

26   9-10.
27   ///

28   ///
                                                        7
     Case 2:20-cv-00020-WBS-DMC Document 9 Filed 06/19/20 Page 8 of 9

 1                                          III. CONCLUSION

 2                  Because it is possible that the deficiencies identified in this order may be cured by

 3   amending the complaint, plaintiff is entitled to leave to amend prior to dismissal of the entire

 4   action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is

 5   informed that, as a general rule, an amended complaint supersedes the original complaint. See

 6   Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Thus, following dismissal with leave to

 7   amend, all claims alleged in the original complaint which are not alleged in the amended

 8   complaint are waived. See King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987). Therefore, if

 9   plaintiff amends the complaint, the Court cannot refer to the prior pleading in order to make

10   plaintiff's amended complaint complete. See Local Rule 220. An amended complaint must be

11   complete in itself without reference to any prior pleading. See id.

12                  If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the

13   conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See

14   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

15   each named defendant is involved, and must set forth some affirmative link or connection

16   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

17   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

18                  Finally, plaintiff is warned that failure to file an amended complaint within the

19   time provided in this order may be grounds for dismissal of this action. See Ferdik, 963 F.2d at

20   ///
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///
                                                        8
     Case 2:20-cv-00020-WBS-DMC Document 9 Filed 06/19/20 Page 9 of 9

 1   1260-61; see also Local Rule 110. Plaintiff is also warned that a complaint which fails to comply

 2   with Rule 8 may, in the Court’s discretion, be dismissed with prejudice pursuant to Rule 41(b).

 3   See Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 673 (9th Cir. 1981).

 4

 5

 6                   Accordingly, IT IS HEREBY ORDERED that:

 7                   1.       Plaintiff’s complaint is dismissed with leave to amend; and

 8                   2.       Plaintiff shall file a first amended complaint within 30 days of the date of

 9   service of this order.

10

11   Dated: June 18, 2020
                                                             ____________________________________
12                                                           DENNIS M. COTA
13                                                           UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         9
